Seventy years ago, on the still smoking ruins of the Second World War, the United Nations was born, with the purpose of maintaining international peace and security and promoting cooperation among all the nations of the world. The Republic of Paraguay was one of the 51 States that signed the Charter of the United Nations, which has become a historic contribution to the international community. For Paraguay, the right to equality and respect for sovereignty among States, both large and small, justifies the reasonable hope for the full strengthening of the United Nations.
I express my best wishes to the President of the General Assembly for the successful conduct of proceedings at the current session. I would also like to express my singular appreciation for the work of Mr. Ban Ki-moon, whom we had the honour to receive in my country in February. His visit further strengthened our connections with, and commitment to, the Organization and multilateralism. I take this opportunity to reiterate to the Secretary-General my gratitude for recognizing the work and results of our Government’s fight against poverty and expressing his appreciation of the abundant clean and renewable energy that Paraguay is blessed with.
The strengthening of the Organization should have as its specific goal the building of a truly fair and caring world in which human dignity is universal. That means rectifying the inequities and inequalities that still cast a shadow on the world order, a feat whose realization will depend on the extent to which international law is complied with and the dream of a peaceful era and well-being shared among all our nations is fulfilled.
With regard to Paraguay, the main objective of our Government is to reduce poverty in the short term in the context of a State policy aimed at its eradication. To that end, we are maintaining and increasing the scope of our social programmes, especially those focusing on extreme poverty and providing conditions-based assistance. We rely on an arsenal of programmes that provide opportunities, employment and decent housing and ensure respect, equity and access to education, health and high-quality utilities as we wage our unceasing battle to eradicate extreme poverty in our country. These programmes provide comprehensive and permanent solutions that enable people to become independent agents and develop their full potential.
We seek inclusive economic growth for our country, so that progress reaches all Paraguayans.
We are encouraged by the fact that Paraguay is one of the countries with the highest economic growth rates in the region. That has been achieved by maintaining strict fiscal discipline and by improving our production capacity and competitiveness. To the added value of our raw materials, which requires domestic and international investments, we are exponentially adding that of the construction industry, which is rapidly changing the profile of our cities. Similarly, we aim to expand and modernize our infrastructure in the conviction that by transforming the country, we are reducing poverty.
We consistently uphold the importance of young people. Paraguay is a young country; 75 per cent of its population is below 40 years old. That represents a great deal of human capital. I welcome the enthusiasm of young people, in particular Paraguayan students, who in recent days made a united appeal for transparency in public administration and for quality education in Paraguay. We have confidence in the immense potential of our youth, and we firmly believe in the importance of access to high-quality education if we are to achieve the full progress of our nation. That is why we created a scholarship programme, the first phase of which will allow 1,500 Paraguayan professionals to complete master’s degrees and doctorates in the best universities around the world.
On 17 September, our Government, which is committed to transparency and to fighting corruption and its corrosive effects on the foundations of society, enacted the instrument regulating the law on free access to public information and government transparency, which allows all citizens to exercise their constitutional right to be informed. We are promoting a culture of transparency and, from the beginning of our term of office, we have affirmed that what is public should be in the public domain.
Those national efforts will not be enough without international policies that promote effective cooperation, fair-minded exchanges and adequate complementarity among countries and regions. That triad — cooperation, exchange and complementarity — urgently requires a new paradigm, which the United Nations should help in creating. We are living in the age of globalization. A few keystrokes and, thanks to technology, the whole world is within range. Almost instantly, we are aware of what is happening halfway across the world. Moreover, technology affects us directly and personally. We live connected.
Within that context, how does one board the development train? The twenty-first century society requires a key asset: human skills. The new challenges are meant for qualified individuals, and they are such that fitness for survival is in direct proportion to the degree of one’s real and effective academic training. Following the political and industrial revolutions and, together with globalization, the knowledge revolution has taken place. This means that the human element remains the most important and essential resource, provided that people are sufficiently trained. Education is the key. Therefore, it is imperative that UNESCO be strengthened. Developed countries should be driven by a sense of fairness and moral obligation to increase their contributions to its financing. An excellent education and scientific research should not be the preserve of some countries, but rather should be a universal public good.
We witness with great concern today a huge and endless exodus of families fleeing conflicts. I am referring to our brothers in Syria and in other countries faced with the violence of radical and intolerant groups. We cannot turn our backs on this current human tragedy. We call on the Organization to appeal to Member States, in particular the States in the affected region, to adopt the necessary measures in favour of this extremely vulnerable sector of civil society.
Paraguay reaffirms that disarmament, non-proliferation and arms control are essential factors for international peace and security and provide the guarantee that the most vulnerable countries need in order to ensure sustainable economic and social development.
We thank the member States of the International Atomic Energy Agency for the confidence they have shown in Paraguay by unanimously electing it to the Board of Governors. As a Governor, we will act with absolute impartiality and balance in promoting and ensuring the peaceful uses of nuclear energy.
Another major issue of concern is the preservation of the environment. Paraguay, like many developing countries, gives priority in its national policies to the preservation of the integrity and diversity of the natural legacy bequeathed to us by our ancestors. We are aware of the immense responsibility incumbent upon humankind to safeguard the resources on which its existence depends. It is with this awareness and commitment that Paraguay encourages the rational management of natural resources and promotes the use
of renewable sources of clean energy, in harmony with nature and in pursuit of development.
The whole world heard the urgent call of His Holiness Pope Francis, which was repeated last Friday in the Assembly (see A/70/PV.3). He appealed to us to protect our common home, to engage in urgent discussions on how we intend to build the future of the planet and to unite the whole human family in pursuit of sustainable and comprehensive development. In a masterly fashion, the Holy Father described climate change as a global issue with major environmental, social, economic, distributional and political dimensions, characterizing it as a current challenge for humankind and one whose worst impacts would probably be felt in the developing countries over the coming decades. He went on to say that environmental and social deterioration had the greatest impact on the weakest of the planet, and that this inequity affects entire countries as well as individuals, requiring us to think about the issue of ethics in international relations. In preparation for the next session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, scheduled for later this year in Paris, we must redouble our efforts with a view to making serious political commitments to mitigating, alleviating and reversing the devastating consequences of climate change.
Being a landlocked developing country, as Paraguay is, has some adverse effects. To address that situation, we are proposing, together with 32 other landlocked developing countries, that the more developed economies accord us special and differential treatment, including the removal of high tariffs and non-tariff barriers, thereby enabling us to be more competitive.
True integration also entails the transfer of knowledge and capital investment and a balance in terms of trade and bilateral and multilateral treaties. The reduction of asymmetries depends on economic, social and cultural integration, with a view to a common destiny, not on draconian policies in which weaker countries have to bear the brunt of the burden.
Democracy is a political system in expansion, and it is based on the indivisible principles of equality, freedom and sovereignty. If we want democracy to prevail in our own countries, it is only to be expected that we would also want to prevail at the United Nations. We must aim at ensuring that democracy, equity and geographical representation prevail in its various organs. To that end, Paraguay supports
a reform of the Organization that would strengthen the General Assembly, the most representative organ within the Organization, and restore to it its legitimate powers, which must be interdependent with those of the Security Council, in accordance with the terms of the 1945 Charter.
Paraguay is following with great interest developments with regard to the reform and expansion of the Security Council. We believe that it is necessary to improve the Council’s working methods and to make its management more transparent, and that the views and ideas of non-members of the Council on issues related to international peace and security that will undoubtedly have an impact on them should be heard.
Paraguay welcomes the efforts undertaken by the Government of the Republic of China on Taiwan to reduce tension across the Taiwan Strait, efforts which have contributed greatly to ensuring peace and stability in East Asia. Our Government advocates continuing the pragmatic dialogue and mutually beneficial interaction between both sides of the Strait, parties that are also recognized by the international community.
Similarly, Paraguay reaffirms its commitment to supporting the peace process in the sister Republic of Colombia, initiated by President Juan Manuel Santos Calderón, and hopes that the conflict, which has claimed thousands of innocent lives, will soon be resolved.
We welcome the agreement reached on 23 September in Havana. It signals an important step towards achieving the long-awaited peace in that sisterly nation, which is linked to my country by honourable historical traditions.
The promotion of human rights is a priority issue if we are to move towards a more balanced, fair and dignified world. For us, the rights to freedom, free assembly, human integrity and quality of life are essential. So long as there is discrimination, whether it be racial, religious, political or gender-based, our human rights record will be deficient. It is in the light of this vision that Paraguay is becoming a first-time member of the Human Rights Council, where it is to be one of the Vice-Presidents. Owing to the social dimension that we give to these inalienable rights, we also aspire to join the Economic and Social Council for the period 2019-2021.
Paraguay, with its preponderance of young people, is inspired to vigorously promote their active
participation in building a more just and free society and the protection of the rights of children and women.
Fate has given us the huge responsibility of governing and representing our nations at a time when international solidarity has become imperative. Paraguay brings from the beating heart of America its continued and caring commitment to the beautiful 70-year-old dream of strengthening peace and security in the world. Today’s reality also calls upon us, more than ever before, to protect our common home — our damaged and mistreated planet. Let us fully meet this challenge so that we can bequeath to future generations a world at peace that is fairer, healthier and more inclusive and is a better place to live.
May God bless us all.
